DETAILED ACTION
This office action is in response to application filed on 7/31/2020.
Claims 1 – 20 are pending.
Priority is claimed to provisional application 63/044533 (filed on 6/26/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 9 – 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colombo et al (US 20210109795, hereinafter Colombo).

As per claim 1, Colombo discloses: A method comprising: 
determining a first cost of running a first workload at each processor core of a plurality of processor cores of a processing system; (Colombo figure 2 and [0037]: “At 210, a request to schedule execution of a particular thread is received. At 220, for each of a plurality of processor cores, an estimated cost to schedule the particular thread for the processor core is calculated (e.g., dynamically). At 230, for each of the plurality of processor cores, an estimated cost to execute the particular thread on the processor core is calculated (e.g., dynamically)”.)
selecting, at a processing unit of the processing system, a first processor core to run the first workload based on the first cost; (Colombo figure 2 and [0038]: “At 240, a determination is made as to which processor core of the plurality of processor cores to utilize for execution of the particular thread based, at least in part, upon the calculated estimated costs to schedule the particular thread and/or the calculated estimated costs to execute the particular thread”.)
and communicating an identifier of the first processor core to an operating system of the processing system. (Colombo [0018]: “Execution of the applications 108 is managed by scheduling execution of the threads 116 of the applications 108 by an operating system 120. Scheduling a thread for execution refers to informing a processor core 104 to execute the instructions of the thread. The operating system 120 includes a scheduler 124 that determines which threads 116 to schedule at which times for execution by which processor cores 104 based, at least in part, upon information provided by a latency-aware thread scheduling component 128”.)
As per claim 2, Colombo further discloses:
The method of claim 1, wherein the first cost is based on at least one of a system usage policy, characteristics of the first workload, and one or more physical constraints (Colombo [0019]: “Given a particular thread 116 to be executed, the latency-aware thread scheduling component 128 can select a particular processor core 104 on which to execute the particular thread 116. In some embodiments, if the thread 116 is performance-critical, the latency-aware thread scheduling component 128 can choose a processor core 104 that minimizes the length of time that will elapse before the work of the particular 116 is complete”.)

As per claim 3, Colombo further discloses:
The method of claim 2, wherein the system usage policy is based on a trade-off between energy efficiency and performance. (Colombo [0031])

As per claim 4, Colombo further discloses:
The method of claim 2, further comprising: updating the first cost in response to detecting a change in the system usage policy. (Colombo figure 2, step 230.)

As per claim 9, Colombo discloses: A method comprising: 
compiling, at a processing unit of a processing system, a first priority queue for a plurality of processor cores based on a first cost of running a first workload at each (Colombo figure 2 and [0037]: “At 210, a request to schedule execution of a particular thread is received. At 220, for each of a plurality of processor cores, an estimated cost to schedule the particular thread for the processor core is calculated (e.g., dynamically). At 230, for each of the plurality of processor cores, an estimated cost to execute the particular thread on the processor core is calculated (e.g., dynamically)”; [0038]: “At 240, a determination is made as to which processor core of the plurality of processor cores to utilize for execution of the particular thread based, at least in part, upon the calculated estimated costs to schedule the particular thread and/or the calculated estimated costs to execute the particular thread”..)
and communicating to an operating system of the processing system an identifier of a first selected processor core to run the first workload based on the first priority queue. (Colombo [0018]: “Execution of the applications 108 is managed by scheduling execution of the threads 116 of the applications 108 by an operating system 120. Scheduling a thread for execution refers to informing a processor core 104 to execute the instructions of the thread. The operating system 120 includes a scheduler 124 that determines which threads 116 to schedule at which times for execution by which processor cores 104 based, at least in part, upon information provided by a latency-aware thread scheduling component 128”.)

As per claim 10, Colombo further discloses:
(Colombo [0019]: “Given a particular thread 116 to be executed, the latency-aware thread scheduling component 128 can select a particular processor core 104 on which to execute the particular thread 116. In some embodiments, if the thread 116 is performance-critical, the latency-aware thread scheduling component 128 can choose a processor core 104 that minimizes the length of time that will elapse before the work of the particular 116 is complete”.)

As per claim 11, Colombo further discloses:
The method of claim 10, wherein the system usage policy is based on a trade-off between energy efficiency and performance. (Colombo [0031])

As per claim 12, Colombo further discloses:
The method of claim 10, further comprising: updating the first cost in response to detecting a change in the system usage policy. (Colombo figure 2, step 230.)

As per claim 15, it is the device variant of claim 9 and is therefore rejected under the same rationale.

As per claim 18, it is the device variant of claim 12 and is therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, in view of Jin et al (USPAT 10841236, hereinafter Jin).

As per claim 5, Colombo further discloses:
The method of claim 1, further comprising: compiling a first priority queue for the plurality of processor cores based on the first cost of running the first workload at each processor core; (Colombo figure 2 and [0038]: “At 240, a determination is made as to which processor core of the plurality of processor cores to utilize for execution of the particular thread based, at least in part, upon the calculated estimated costs to schedule the particular thread and/or the calculated estimated costs to execute the particular thread”. Note Colombo inferred that the cores are sorted according to the cost if a best core can be selected based on their respective cost for execute a task.)
Colombo did not disclose:
and wherein selecting comprises selecting the processor core having a highest first cost.
However, Jin teaches:
and wherein selecting comprises selecting the processor core having a highest first cost. (Jin col 4, lines 61 – 67: “For example, higher priority jobs may be provided to a more expensive network computing service provider that provides faster computing systems than a cheaper network computing service provider”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Jin into that of Colombo in order to have the selecting comprises selecting the processor core having a highest first cost. Jin teaches the claimed limitations are merely commonly known methods for executing priority-based tasks, and thus the combination merely claimed the predictable results from combining known parts in the field, and is therefore rejected under 35 USC 103.

As per claim 6, the combination of Colombo and Jin further teach:
(Jin col 15, lines 56 – 67, “The objective function may include attempt to allocate jobs in a manner that best fits the desired objective or, in some cases, set of objectives. For example, the objective function may determine a network resource allocation that evenly distributes jobs among a subset of network computing providers that offer the lowest cost. As another example, the objective function may determine a network resource allocation that provides higher priority jobs to network computing providers 112 with computing clusters 114 that have the least downtime or errors while providing lower priority jobs to the lowest costs network computing providers”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Jin into that of Colombo in order to receive an indication from the operating system that the first workload has a low priority; compiling a first priority queue for the plurality of processor cores based on the first cost of running the first workload at each processor core; and wherein selecting comprises selecting the processor core having a lowest first cost. Jin teaches the claimed limitations are merely commonly known methods for executing priority-based tasks, and thus the combination merely claimed the predictable results from combining known parts in the field, and is therefore rejected under 35 USC 103.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo and Jin, further in view of You (US 20160306673).

As per claim 7, the combination of Colombo and Jin did not teach:
The method of claim 5, further comprising: receiving a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the selected processor core to the operating system, removing the selected processor core from the first priority queue.
However, You teaches:
The method of claim 5, further comprising: receiving a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the selected processor core to the operating system, removing the selected processor core from the first priority queue. (You [0102])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of You into that of Colombo and Jin in order to receive a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the selected processor core to the operating system, removing the selected processor core from the first priority queue. You teaches the claimed limitations are merely commonly known methods for executing priority-based tasks, and thus the combination merely claimed 

As per claim 8, the combination of Colombo, Jin and You further teach:
The method of claim 7, further comprising: receiving, at the processing unit, an indication from the operating system that first workload has completed running at the selected processor core; returning the selected processor core to the first priority queue; determining, at the processing unit, a second cost of running a second workload at each processor core of the plurality of processor cores; and compiling, at the processing unit, a second priority queue for the plurality of processor cores based on the second cost of running the second workload at each processor core. (You [0102])

Claims 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, in view of You.

As per claim 13, Colombo did not disclose:
The method of claim 9, further comprising: receiving a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the first selected processor core to the operating system, removing the first selected processor core from the first priority queue.

The method of claim 9, further comprising: receiving a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the first selected processor core to the operating system, removing the first selected processor core from the first priority queue. (You [0102])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of You into that of Colombo in order to receive a request from the operating system for a first processor core to run the first workload; and in response to communicating the identifier of the selected processor core to the operating system, removing the selected processor core from the first priority queue. You teaches the claimed limitations are merely commonly known methods for executing priority-based tasks, and thus the combination merely claimed the predictable results from combining known parts in the field, and is therefore rejected under 35 USC 103.

As per claim 14, the combination of Colombo and You further teach:
The method of claim 13, further comprising: receiving, at the processing unit, an indication from the operating system that first workload has completed running at the first selected processor core; returning the first selected processor core to the first priority queue; determining, at the processing unit, a second cost of running a second workload at each processor core of the plurality of processor cores; and compiling, at (You [0102])
As per claim 19, it is the device variant of claim 13 and is therefore rejected under the same rationale.
As per claim 20, it is the device variant of claim 14 and is therefore rejected under the same rationale.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, in view of Allen-Ware et al (US 20140149779, hereinafter Allen-Ware.

As per claim 16, Colombo did not disclose:
The device of claim 15, wherein the processing unit is further configured to write the identifier of the first selected processor core to a register configured to be read by the operating system.
However, Allen-Ware teaches:
The device of claim 15, wherein the processing unit is further configured to write the identifier of the first selected processor core to a register configured to be read by the operating system. (Allen-Ware [0019])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Allen-Ware into that of Colombo .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fablet et al (US 20120150828) teaches assigning created decoding task to cores of a multi-core system based on estimated decoding costs, and execute the task on the assigned core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196